                            UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF TENNESSEE
                                    AT KNOXVILLE

 BENNY CHRIS LOWE,                              )
                                                )        Case No. 3:20-cv-416
        Plaintiff,                              )
                                                )        Judge Travis R. McDonough
 v.                                             )
                                                )        Magistrate Judge H. Bruce Guyton
 ANDERSON COUNTY, TENNESSEE,                    )
 and RIDGEVIEW MENTAL HEALTH,                   )
                                                )
        Defendants.


                               MEMORANDUM AND ORDER


       The Court is in receipt of a pro se prisoner’s complaint for violation of 42 U.S.C. § 1983

(Doc. 1) and motion for leave to proceed in forma pauperis (Doc. 2).

I.     MOTION TO PROCEED IN FORMA PAUPERIS

       It appears from the motion for leave to proceed in forma pauperis (Doc. 2) that Plaintiff

lacks sufficient financial resources to pay the filing fee. Accordingly, pursuant to 28 U.S.C.

§ 1915, this motion will be GRANTED.

       Because Plaintiff is an inmate at the Anderson County Detention Facility, he is

ASSESSED the civil filing fee of $350.00. The custodian of Plaintiff’s inmate trust account is

DIRECTED to submit to the Clerk, U.S. District Court, 800 Market Street, Suite 130,

Knoxville, Tennessee 37902 as an initial partial payment, whichever is the greater of: (a) twenty

percent (20%) of the average monthly deposits to Plaintiff’s inmate trust account; or (b) twenty

percent (20%) of the average monthly balance in his inmate trust account for the six-month

period preceding the filing of the complaint. 28 U.S.C. § 1915(b)(1)(A)–(B). Thereafter, the

custodian of Plaintiff’s inmate trust account is directed to submit twenty percent (20%) of



Case 3:20-cv-00416-TRM-HBG Document 4 Filed 09/29/20 Page 1 of 5 PageID #: 11
Plaintiff’s preceding monthly income (or income credited to Plaintiff’s trust account for the

preceding month), but only when such monthly income exceeds ten dollars ($10.00), until the

full filing fee of three hundred fifty dollars ($350.00) as authorized under 28 U.S.C. § 1914(a)

has been paid to the Clerk. 28 U.S.C. § 1915(b)(2).

       To ensure compliance with this fee-collection procedure, the Clerk will be DIRECTED

to mail a copy of this memorandum and order to the custodian of inmate accounts at the

institution where Plaintiff is now confined. The Clerk will also be DIRECTED to furnish a

copy of this order to the Court’s financial deputy. This order shall be placed in Plaintiff’s prison

file and follow him if he is transferred to another correctional institution.

II.    PLAINTIFF’S COMPLAINT

       Under the Prison Litigation Reform Act (“PLRA”), district courts must screen prisoner

complaints and sua sponte dismiss any claims that are frivolous or malicious, fail to state a claim

for relief, or are against a defendant who is immune. See, e.g., 28 U.S.C. §§ 1915(e)(2)(B),

1915A; Benson v. O’Brian, 179 F.3d 1014 (6th Cir. 1999). For the reasons set forth below, the

Court finds Plaintiff’s complaint should be amended prior to a full PLRA screening.

       In his complaint, Plaintiff alleges that, while housed at the Anderson County Detention

Facility, he suffered bone loss from the denial of dental care. (Doc. 1, at 4.) He represents that

medical staff told him that a dentist comes to treat inmates every 30 days, and that he had been

placed on the “list” to be treated. (Id.) He alleges, however, that he has not been treated, and

that this lack of treatment is due to a policy of Anderson County, Tennessee. (Id.) He also

names Ridgewood Mental Health as a Defendant, but his complaint asserts no wrongdoing by

Ridgewood Mental Health. (Id.)




                                   2
Case 3:20-cv-00416-TRM-HBG Document 4 Filed 09/29/20 Page 2 of 5 PageID #: 12
       In order to determine whether Plaintiff has stated a justiciable claim, the Court needs

additional information, such as the approximate date Plaintiff was placed into the custody of the

Anderson County Detention Facility, the date he first requested dental treatment through a

written request, and the date he was advised that he had been placed on the list for dental

treatment. Additionally, if Plaintiff has any allegations of wrongdoing against Ridgewood

Mental Health, his complaint should include such allegations.

       Therefore, Plaintiff will be ORDERED to file an amended complaint with a short and

plain statement of facts setting forth exactly how his constitutional rights were violated and the

specific responsible parties on or before October 19, 2020. See LaFountain v. Harry, 716 F.3d

944, 951 (6th Cir. 2013) (“Under Rule 15(a) a district court can allow a plaintiff to amend his

complaint even when the complaint is subject to dismissal under the PLRA.”); see also Fed. R.

Civ. P. 8(a)(2) (requiring pleading to contain “a short and plain statement of the claim showing

that the pleader is entitled to relief”). Plaintiff is NOTIFIED that the amended complaint will

completely replace and supersede his original complaint, and thus, it must be complete and not

refer back to the prior pleading. The Clerk will be DIRECTED to mail Plaintiff a § 1983 form

for this purpose.

       Plaintiff should avoid making legal arguments in his amended complaint, but rather, he

should focus on clearly and succinctly setting forth the facts—the who, what, where, when,

why—of his claims. Plaintiff is NOTIFIED that the Court will only address the merits of

Plaintiff’s claims that relate to his original complaint. Accordingly, Plaintiff SHALL NOT

attempt to set forth in his amended complaint any additional claims that do not relate to his

original complaint, and he is advised that any such claims will be DISMISSED. Plaintiff is




                                   3
Case 3:20-cv-00416-TRM-HBG Document 4 Filed 09/29/20 Page 3 of 5 PageID #: 13
NOTIFIED that if he does not file an amended complaint by the deadline, the Court will

DISMISS his complaint for failure to prosecute and comply with an order of the Court.

       Plaintiff is further NOTIFIED that the Court WILL NOT consider any kind of motion

for relief until after the Court has screened the amended complaint pursuant to the PLRA, which

the Court will do as soon as practicable. Accordingly, the Court will deny any motions filed

before the Court has completed this screening.

       Finally, Plaintiff will be ORDERED to immediately inform the Court and Defendants or

their counsel of record of any address changes in writing. Pursuant to Local Rule 83.13, it is the

duty of a pro se party to promptly notify the Clerk and the other parties to the proceedings of any

change in his or her address, to monitor the progress of the case, and to prosecute or defend the

action diligently. E.D. Tenn. L.R. 83.13. Failure to provide a correct address to this Court

within fourteen days of any change in address may result in the dismissal of this action.

III.   CONCLUSION

       For the reasons set forth above:

       1.      Plaintiff’s motion for leave to proceed in forma pauperis (Doc. 2) is GRANTED;

       2.      Plaintiff is ASSESSED the civil filing fee of $350.00;

       3.      The custodian of Plaintiff’s inmate trust account is DIRECTED to submit the
               filing fee to the Clerk in the manner set forth above;

       4.      The Clerk is DIRECTED to mail a copy of this memorandum and order to the
               custodian of inmate accounts at the institution where Plaintiff is now confined and
               to the Court’s financial deputy;

       5.      The Clerk is DIRECTED to forward Plaintiff a § 1983 form;

       6.      Plaintiff is ORDERED to complete the § 1983 form, thereby amending his
               complaint, on or before October 19, 2020, in accordance with the directives
               stated above;




                                   4
Case 3:20-cv-00416-TRM-HBG Document 4 Filed 09/29/20 Page 4 of 5 PageID #: 14
      7.    Plaintiff is NOTIFIED that failure to comply with this order will result in the
            dismissal of this action for failure to prosecute and comply with an order of the
            Court; and

      8.    Plaintiff is ORDERED to immediately inform the Court and Defendants or their
            counsel of record of any address changes in writing. Pursuant to Local Rule
            83.13, it is the duty of a pro se party to promptly notify the Clerk and the other
            parties to the proceedings of any change in his or her address, to monitor the
            progress of the case, and to prosecute or defend the action diligently. E.D. Tenn.
            L.R. 83.13. Failure to provide a correct address to this Court within fourteen days
            of any change in address may result in the dismissal of this action.

      SO ORDERED.

                                          /s/ Travis R. McDonough
                                          TRAVIS R. MCDONOUGH
                                          UNITED STATES DISTRICT JUDGE




                                   5
Case 3:20-cv-00416-TRM-HBG Document 4 Filed 09/29/20 Page 5 of 5 PageID #: 15
